Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                November 14, 2017

The Court of Appeals hereby passes the following order:

A18A0660. JENNIFER GAINES v. JENNIE FARNSWORTH.

      Pursuant to OCGA § 19-7-1 (b.1), Jennifer Gaines filed a “Petition for Third
Party Custody, Determination of Parenting Time and Petition for Declaratory
Judgment,” seeking joint custody and parenting rights as to her former partner Jennie
Farnsworth’s biological child. Farnsworth filed a motion for summary judgment,
asserting that Gaines lacks standing to pursue a third-party custody action. Gaines
responded, contending that OCGA § 19-7-1 (b) (1) and (b.1) are unconstitutional as
applied to her and other women in same-sex relationships who were precluded from
marrying, adopting, and legitimizing children prior to Obergefell v. Hodges, 576 U. S.
___ (135 SCt 2584, 192 LE2d 609) (2015). The trial court agreed with Farnsworth
and granted her motion for summary judgment.           In its order, the trial court
specifically addressed Gaines’s constitutional challenges.
      Gaines then sought appellate review of the trial court’s order by filing both an
application for discretionary appeal and a direct appeal. We transferred Gaines’s
discretionary application to the Supreme Court pursuant to its constitutional-question
jurisdiction. See Gaines v. Farnsworth, Case No. A18D0132 (Oct. 25, 2017); see
also Ga. Const. of 1983, Art. VI, Sec. VI, Par. II (1); Zarate-Martinez v. Echemendia,
299 Ga. 301, 303-304 (1) & (2) (788 SE2d 405) (2016). Because the instant appeal
seeks review of the same trial court order, and for the reasons stated in our order in
Case No. A18D0132, this appeal is hereby TRANSFERRED to the Supreme Court
for disposition.


                                 Court of Appeals of the State of Georgia
                                        Clerk’s Office, Atlanta,____________________
                                                                  11/14/2017
                                        I certify that the above is a true extract from
                                 the minutes of the Court of Appeals of Georgia.
                                        Witness my signature and the seal of said court
                                 hereto affixed the day and year last above written.


                                                                                 , Clerk.